Citation Nr: 0828603	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  07-11 750 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation for a left eye disability under 
the provisions of 38 U.S.C.A. § 1151, for treatment rendered 
at a VA facility in March 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to June 
1959.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Louisville, Kentucky, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in September 2007.

In August 2008, a private medical report was received from 
the veteran by the Board. As RO consideration was waived, the 
Board will consider this report in reaching its decision.


FINDINGS OF FACT

1.	In February 2005, the corrected visual acuity in the 
veteran's left eye was 20/150.  

2.	The veteran underwent surgery for the removal of a 
cataract at a VA facility in March 2005, with surgical 
complications involving further loss of visual acuity.  

3.	Loss of visual acuity is shown to have been a foreseeable 
consequence of the March 2005 surgery.  

4.	In March 2007, the corrected visual acuity in the 
veteran's left eye was 20/50.

5.	In January 2008, the corrected visual acuity in the 
veteran's left eye was 20/25.
  


CONCLUSION OF LAW

Compensation benefits for loss of vision are not warranted.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in August 2005, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In a September 2007 letter, the veteran was provided 
with all necessary notifications.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.


Legal Criteria

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service- 
connected. A qualifying disability is one that is not the 
result of a veteran's willful misconduct, and that was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by VA, and the proximate cause of the disability is 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonable foreseeable. 38 
U.S.C.A. § 1151(a).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in the 
veteran's additional disability. The proximate cause of 
disability is the action or event that directly caused the 
disability, as distinguished from a remote contributing 
cause. To establish that carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability (as explained in 
paragraph (c) of this section); and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider. 38 C.F.R. § 3.361(d)(1) 
(2007).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen. 38 C.F.R. § 3.361(d)(2) (2007).


Analysis

The veteran contends, in his correspondence and in his 
testimony on appeal in September 2007, that complications 
that occurred during the surgical procedure to remove a 
cataract from his left eye caused chronic disability that was 
not foreseeable and that compensation benefits should be 
awarded as a result of that treatment.  The Board has 
reviewed all the evidence of record.  These include VA 
treatment records prior and subsequent to the surgery, the 
operative report of the surgical procedure, treatment records 
from a private physician which include an additional surgical 
procedure one week later, and the results of a VA 
compensation examination dated in November 2005.  After 
review of the evidence, the Board finds no basis for the 
establishment of compensation benefits under the provisions 
of 38 U.S.C.A. § 1151.  

The record includes reports of VA outpatient treatment 
records dated in 2004 and 2005.  These show that the 
corrected visual acuity in the veteran's left eye during 2004 
was 20/40, but that in January 2005 his corrected visual 
acuity was noted to be 20/150.  Cataract surgery was planned.  
Prior to the surgery, the veteran signed a consent form that 
discussed the possible complications from the surgery, 
including loss of vision.  The surgery was conducted on March 
16, 2005.  The operative report shows complications occurred, 
including a posterior capsular rupture with vitreous loss and 
a dropped lens.  A second surgery was conducted one week 
later.  

An examination was conducted by VA in November 2005.  At that 
time, the veteran's medical history was reviewed.  His 
corrected visual acuity in the left eye was 20/400+1.  The 
examiner stated that the veteran's visual loss in the left 
eye was the result of his complicated cataract extraction of 
the left eye.  This had resulted in cystoid macula edema and 
chronic cystic changes in his fovea.  The examiner stated 
that the veteran's cataract extraction was complicated, but 
he was managed appropriately and his visual loss was not the 
result of carelessness, negligence, lack of proper skill or 
error in judgment on the part of VA.  It was noted that the 
risk of vision loss during the cataract surgery was an event 
that was reasonably foreseeable and was therefore included in 
the consent form that the veteran signed prior to the 
surgery.  

The veteran testified before the undersigned in September 
2007.  At that time, he testified that his visual acuity had 
improved in his left eye, but that he believed that 
compensation benefits should be awarded in case he 
subsequently developed additional disability as a result of 
the surgery.  Medical records submitted at the time of the 
hearing included private and VA records among which was a 
March 2007 report of VA treatment showing corrected visual 
acuity in the left eye to be 20/50.  In January 2008, the 
corrected visual acuity in the veteran's left eye was 20/25.

The record shows that the veteran underwent cataract surgery 
for decreasing visual acuity in the left eye that was 20/150 
prior to the surgery.  While there were complications from 
the surgery, a VA physician who conducted an independent 
evaluation indicated that the complications, with resulting 
visual acuity loss, were foreseeable consequences of the 
procedure.  Moreover, in March 2007 and January 2008, the 
veteran's vision is shown to have improved beyond that shown 
prior to the surgery.  As the evidence fails to show 
carelessness, negligence, lack of proper skill or error in 
judgment on the part of VA in March 2005 and that vision loss 
in the left eye, if any, due to the cataract surgery was 
reasonably foreseeable, compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 are not warranted.  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue.


ORDER

Compensation for a left eye disability under the provisions 
of 38 U.S.C.A. § 1151 is denied.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


